ALTENBERND, Acting Chief Judge.
Luis Antonio Colon appeals his convictions and sentences for one count of second-degree murder and two counts of shooting at, within, or into a building. We affirm Mr. Colon’s convictions without discussion but remand for reconsideration of his sentences.
Mr. Colon was sentenced under the 1995 sentencing guidelines to 37.9 years’ incarceration on each of the three *485counts, to run concurrently, with credit for 453 days’ time served. His offense date of December 13,1996, falls within the window for relief under Heggs v. State, 759 So.2d 620 (Fla.2000). See Trapp v. State, 760 So.2d 924 (Fla.2000) (holding window period is October 1, 1995, to May 24, 1997). We therefore remand for the trial court to ascertain whether Mr. Colon’s sentence constitutes an impermissible departure sentence under the 1994 guidelines. See Smith v. State, 761 So.2d 419, 422 (Fla. 2d DCA 2000) (holding proper procedure is remand to trial court to determine entitlement to Heggs relief). Mr. Colon is entitled to resentencing if his current sentence exceeds the range permitted under the 1994 guidelines. Id.
Remanded.
BLUE and FULMER, JJ., Concur.